DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                      KRISTIN LEIGH JAEGER,
                             Appellant,

                                   v.

                       ZACHARY HAMMONDS,
                            Appellee.

                             No. 4D21-2350

                         [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Stefanie Moon, Judge; L.T. Case No. DVCE21-001492.

  Bradford M. Cohen, Fort Lauderdale, for appellant.

  No appearance, for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.